NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
  Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
  opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
  prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
  official text of the opinion.



In the Supreme Court of Georgia



                                                  Decided: August 9, 2022


                   S22A0477. ELLINGTON v. THE STATE.


       WARREN, Justice.

       Vincent Ellington was tried by a Fulton County jury and

convicted of malice murder and other crimes in connection with the

shooting death of Jeremy Kanard Fulton. 1 Ellington raises two


       1 Fulton was killed on May 6, 2016. On September 30, 2016, a Fulton
County grand jury indicted Ellington on ten counts: malice murder, three
counts of felony murder, aggravated assault with a firearm, aggravated assault
with a motor vehicle, cruelty to children in the third degree, possession of a
firearm during the commission of a felony under OCGA § 16-11-106, possession
of a firearm by a convicted felon under OCGA § 16-11-131, and possession of a
firearm by a convicted felon during the commission of a felony under OCGA
§ 16-11-133. After a jury trial from December 11 to 18, 2017, the jury found
Ellington guilty on all counts except aggravated assault with a motor vehicle,
for which the trial court entered an order of nolle prosequi. On December 18,
2017, Ellington was sentenced to life in prison without the possibility of parole
for malice murder, 12 months to be served concurrently for third-degree child
cruelty, 5 years to be served consecutively for possession of a firearm during
the commission of a felony, and 15 years to be served consecutively for
possession of a firearm by a convicted felon during the commission of a felony;
the aggravated assault with a firearm count and the possession of a firearm by
a convicted felon count were merged for sentencing purposes, and the felony
murder counts were vacated by operation of law. As discussed in Division 4
claims of error on appeal: (1) the evidence presented at trial was

insufficient to support his convictions; and (2) the trial court erred

when it limited his cross-examination of one of the State’s witnesses.

As noted in footnote 1 and in Division 4, we have identified a merger

error that requires us to vacate in part and remand for resentencing.

Otherwise, as explained more below, we affirm Ellington’s

convictions.

      1. Viewed in the light most favorable to the verdicts, the

evidence presented at trial showed the following. On the evening of

May 6, 2016, a large group of people was hanging out at an Atlanta

shopping center. The shopping center included a barbershop, a

Family Dollar, a pool hall, and a café. Witnesses described the

gathering as a party atmosphere with somewhere between 65 to 150



below, the possession of a firearm during the commission of a felony count,
OCGA § 16-11-106, should have merged with the conviction for possession of a
firearm by a convicted felon during the commission of a felony, OCGA § 16-11-
133, and the trial court erred in sentencing Ellington on the former. Ellington
timely filed a motion for new trial on December 20, 2017, which he twice
amended through new counsel. On September 27, 2021, following a hearing,
the trial court denied Ellington’s motion for new trial, as amended. Ellington
timely filed a notice of appeal on October 13, 2021. The case was docketed in
this Court to the April 2022 term and submitted for decision on the briefs.
                                      2
or more people in attendance, playing music, drinking, and selling

clothes, among other things.

      According to Ellington’s girlfriend, Nicole Durden, Ellington

borrowed her burgundy Chevrolet Impala that night and drove

Durden’s two-year-old son, Meshiah, to the shopping center. Other

witnesses who were at the shopping center testified that Ellington

was also accompanied by an acquaintance who was wearing a straw

hat. Ellington and the man with the straw hat went inside the

barbershop to sell clothes and other merchandise.                   Multiple

witnesses testified that Ellington was wearing an orange shirt and

had a baby with him. 2

      When Fulton tried to purchase clothes from the man in the

straw hat, the two men started arguing over the price. One witness

testified that she saw a “dude” wearing an “orange sweater” with a

baby in the barbershop with another “guy selling clothes” in a straw




      2 Two of those witnesses identified Ellington during the police
investigation in photographic lineups, and again at trial, as the man they saw
wearing an orange shirt and selling clothes inside the barbershop while
holding a baby.
                                      3
hat. She saw the man in the straw hat arguing with Fulton, and

during that argument, the man wearing orange left the barbershop

carrying the baby. Another witness, John Hill, testified that a man

was selling “merchandise” inside the barbershop with another man

who was holding a toddler. The man with the toddler exited the

barbershop, and the barbershop owner then asked the man selling

merchandise to leave. A few seconds later, the man who had been

holding the toddler returned inside the barbershop “to get his

companion and leave.” The two men then exited the barbershop.

     Approximately 15 or 20 seconds later, Hill also left the

barbershop and went near his car in the parking lot to urinate. Hill

testified that “[s]hortly after” he went outside, he “heard a little

commotion” and “quarrelling.” Hill turned around and saw “two

guys at the back end of a car,” then he saw a raised arm and heard

three gunshots. Hill testified that he did not see the gun and that

he could not describe or identify the two men because it was dark

outside. But he heard a “bumping sound” that he assumed was the

car “rolling over” or “back[ing] into” the victim, later verified to be

                                  4
Fulton, because “he fell right directly behind the car.” After Fulton

was shot, the shooter jumped into a car, which witnesses described

as “maroon or burgundy” or “red,” and drove away.            Despite

witnesses’ attempts to help Fulton, he died at the hospital in the

early morning hours of May 7; the medical examiner who performed

the autopsy concluded that the cause of death was a gunshot wound

to the chest.

     Two other witnesses in the parking lot described the shooter.

One of them testified that the person firing the gun was a man

wearing an orange shirt, though he later expressed uncertainty

about the shooter’s shirt color. This witness did not see Fulton with

a gun at any point, but heard multiple gunshots before he saw

Fulton fall “facedown” to the ground. The other witness testified

that she saw a man in an “orangey-colored” shirt shooting in the

parking lot. When they were later shown photographic lineups,

neither of these witnesses was able to identify Ellington as the

shooter.

     According to Durden, Ellington and his acquaintance arrived

                                 5
at her apartment between 11:00 p.m. and 12:00 a.m. that night to

drop off Meshiah. Durden testified that when Ellington entered her

apartment, he looked “shocked” and told her that “some dudes

followed him out to the car” and “a shooting started.”        Durden

testified that Meshiah looked as if “something happened that scared

him.”   After leaving Meshiah with Durden, Ellington and his

acquaintance left Durden’s apartment. The next day, Durden went

outside and saw that her car was full of bullet holes that had not

been there the night before. She also testified that some of those

bullet holes were near where Meshiah would sit in his car seat in

her car. Durden was “upset” and called Ellington, who just repeated

that there was a shooting.

     Ricky Glover, the “neighborhood mechanic” at Durden’s

apartment complex, testified that Ellington called him on May 7 to

ask him to fix a flat tire on Durden’s Impala; phone records

corroborated that a call was made from Ellington’s phone to Glover’s

that day. While Glover fixed the flat tire, he noticed bullet holes in

the car. When Glover asked Ellington what happened, Ellington

                                  6
said that “a guy started shooting and the car got shot” in “the

apartment” parking lot. Glover volunteered to fix the bullet holes

for an additional fee. Glover applied Bondo body filler that Ellington

had bought earlier that day3, but did not finish sanding or painting

the car, so he left the supplies inside the car to finish the job later.

     As part of law enforcement’s investigation of the case,

Detective Jamael Logan obtained a copy of a video surveillance tape

from an Atlanta Police camera located near the crime scene that

partially captured the events in the shopping center parking lot the

night Fulton was shot. That surveillance video, which was admitted

into evidence and played for the jury at trial, appeared to show a

man wearing an orange shirt in the parking lot around the time of

the shooting and then a car that matched witnesses’ descriptions of

the shooter’s vehicle backing out of the lot.

     The afternoon following the shooting, after viewing the

surveillance video and speaking with witnesses, Detective Logan


     3 A receipt showing that Ellington had purchased Bondo body filler and
“dark cherry” colored paint from AutoZone on the morning of May 7 was
entered into evidence at trial.
                                    7
issued a “lookout citywide” for a “maroon four-door Chevy Impala

possibly with damage of bullet holes.” That night, while working an

evening shift as a security guard at Durden’s apartment complex,

Sergeant David Remec received an anonymous call about a

“suspicious vehicle in a back parking lot.” Behind the apartment

complex, Sergeant Remec found a “maroon-in-color” Chevy Impala

that had “fresh Bondo” on the front right of the car, and he noticed

that the front right tire was a “used tire that was just put on the

vehicle.” Upon locating the vehicle, Sergeant Remec contacted the

Atlanta Police Department’s homicide unit, Detective Logan

obtained a search warrant, and Durden’s car was towed. A crime

scene technician processed the car for evidence and latent

fingerprints, took photos, and collected as evidence (among other

things) an AutoZone bag that contained Bondo and a can of primer.

     Ellington was arrested in July 2016.       In a recording of

Ellington’s call to Durden from jail, Ellington told Durden to “stay




                                 8
silent[ 4] and stay strong” and said, “don’t let them folks come to you

with no bulls**t.” Days later, Detective Logan searched Ellington’s

house. During that search, Detective Logan did not find a gun or

any of the clothing that witnesses stated they saw the shooter

wearing, such as an orange shirt. When Ellington was made aware

of that fact, he commented on a recorded phone call from jail to

Durden that law enforcement would “never find” those items

because they were “looking in the wrong house.”               In the weeks

following his arrest, Ellington called Durden multiple times.

Recordings of those calls reveal that Ellington asked Durden

questions such as, “Are you rolling with [me] or against [me]?” and

“Are you going to leave [me] in [here]?”

      At trial, Ellington moved for a directed verdict after the State

finished presenting evidence, arguing that the State presented only

circumstantial evidence and failed to present any witnesses who

“put[ ] a gun in Mr. Ellington’s hand” or “identified him as being the


      4 During Durden’s direct examination at trial, she agreed that Ellington
said “stay silent” during the call from jail. But when cross-examined, she said
that she thought it sounded like Ellington said “stay solid.”
                                      9
person who actually shot Mr. Fulton.”        The trial court denied

Ellington’s motion for a directed verdict, and the jury later convicted

Ellington on all counts except aggravated assault with a motor

vehicle.

     2. Ellington contends that the trial court erred in denying his

motion for a directed verdict because the evidence was insufficient

to sustain his convictions. To that end, Ellington asserts that the

State’s case was based entirely on circumstantial evidence and that

the State presented no evidence from which the jury could find that

he possessed the requisite intent needed to prove the charged crimes

or that he even committed the act of shooting Fulton.         For the

reasons explained below, this enumeration of error fails.

     When evaluating a challenge to the sufficiency of the evidence

as a matter of constitutional due process, we view all of the evidence

presented at trial in the light most favorable to the verdicts and ask

whether any rational trier of fact could have found the defendant

guilty beyond a reasonable doubt of the crimes for which he was

convicted. See Jones v. State, 304 Ga. 594, 598 (820 SE2d 696)

                                  10
(2018) (citing Jackson v. Virginia, 443 U.S. 307, 318-319 (99 SCt

2781, 61 LE2d 560) (1979)). “The standard of review for the denial

of a motion for a directed verdict of acquittal is the same as for

determining the sufficiency of the evidence to support a conviction.”

Fitts v. State, 312 Ga. 134, 141 (859 SE2d 79) (2021) (citation and

punctuation omitted). Under this review, we leave to the trier of

fact “the resolution of conflicts or inconsistencies in the evidence,

credibility of witnesses, and reasonable inferences to be derived from

the facts,” Smith v. State, 308 Ga. 81, 84 (839 SE2d 630) (2020), we

do not reweigh the evidence, Ivey v. State, 305 Ga. 156, 159 (824

SE2d 242) (2019) (citation and punctuation omitted), and “[a]s long

as there is some competent evidence, even though contradicted, to

support each fact necessary to make out the State’s case, the jury’s

verdict will be upheld,” Clark v. State, 309 Ga. 473, 477 (847 SE2d

364) (2020) (citation and punctuation omitted).

     Additionally, as a matter of Georgia statutory law, “[t]o

warrant a conviction on circumstantial evidence, the proved facts

shall not only be consistent with the hypothesis of guilt, but shall

                                 11
exclude every other reasonable hypothesis save that of the guilt of

the accused,” OCGA § 24-14-6. “[I]t is principally for the jury to

determine whether an alternative hypothesis is reasonable,” Clark,

309 Ga. at 477-478 (citation and punctuation omitted), and “this

Court will not disturb” such a finding by the jury “unless it is

insufficient as a matter of law,” Harris v. State, 313 Ga. 225, 229

(869 SE2d 461) (2022) (citation and punctuation omitted).

     With respect to Ellington’s malice murder conviction, the State

was required to prove that he “unlawfully and with malice

aforethought, either express or implied, cause[d] the death of

another human being.”     OCGA § 16-5-1 (a); see also id. at (b)

(“Express malice is that deliberate intention unlawfully to take the

life of another human being which is manifested by external

circumstances capable of proof. Malice shall be implied where no

considerable provocation appears and where all the circumstances

of the killing show an abandoned and malignant heart.”). In making

that determination, we keep in mind that we have long recognized

that “[a] conviction for malice murder does not require a showing

                                12
that the murder was premeditated or based on a preconceived intent

to kill, insofar as malice aforethought can be formed instantly.”

Howard v. State, 308 Ga. 574, 576 (842 SE2d 12) (2020) (citation and

punctuation omitted). Moreover, “the issue of whether a killing is

intentional and malicious is for the jury to determine from all the

facts and circumstances.” Id. (citation and punctuation omitted).

      With respect to Ellington’s conviction for cruelty to children in

the third degree, the State was required to prove, based on the

theory it advanced in this case, that Ellington committed a “forcible

felony” as the “primary aggressor, having knowledge that a child

under the age of 18 [was] present and [saw] or hear[d] the act.”

OCGA § 16-5-70 (d) (2). Finally, Ellington’s conviction for possession

of a firearm by a convicted felon during the commission of a felony

required the State to prove, among other elements, that he

possessed a firearm. See OCGA § 16-11-133 (b).5




      5 Ellington’s challenge to this conviction on appeal is based solely on the
alleged lack of evidence that he possessed a firearm. At trial, he stipulated
that he was a convicted felon, and he does not challenge that element on
appeal.
                                       13
     To the extent Ellington challenges the sufficiency of the

evidence related to counts that were merged for sentencing purposes

or vacated by operation of law—felony murder, aggravated assault

with a firearm, and possession of a firearm by a convicted felon

under OCGA § 16-11-131—such challenges are moot by virtue of

those convictions being merged or vacated for purposes of

sentencing. See Eggleston v. State, 309 Ga. 888, 890-891 (848 SE2d

853) (2020); Mills v. State, 287 Ga. 828, 830 (700 SE2d 544) (2010).

Moreover, we do not address the sufficiency of the evidence as to the

count of possession of a firearm during the commission of a felony

under OCGA § 16-11-106 because, as explained in Division 4, that

conviction also should have been merged for sentencing purposes.

     With respect to the remaining counts, the evidence presented

at trial was sufficient to convict Ellington as a matter of

constitutional due process and as a matter of Georgia statutory law.

Here, two witnesses testified that they saw Ellington at the scene of

the crimes—the shopping center—around the time of the murder,

and that he had a small child with him at the time, was wearing an

                                 14
orange shirt, and was selling merchandise with another man.

Witnesses also saw Ellington’s acquaintance arguing with Fulton,

and then Ellington and his acquaintance leaving together shortly

before the shooting.    There was also testimony that there was

arguing in the parking lot before the shooting, that the shooter fired

multiple shots at the unarmed victim, and that the shooter ran over

the victim with a car after shooting him. In addition to the two

witnesses who identified Ellington in photographic lineups and at

trial as the man in the orange shirt, multiple other witnesses also

identified the shooter as wearing an orange shirt and as driving a

car that matched the description of the burgundy Chevrolet Impala

belonging to Durden, who testified that Ellington drove himself and

Meshiah in the burgundy Impala that night.         These eyewitness

accounts were also corroborated by surveillance video from the

nearby Atlanta Police camera.         Moreover, the State presented

evidence of Ellington’s behavior, statements, and actions after the

crimes that included Durden’s testimony that Ellington looked

“shocked” and Meshiah looked “scared” when they arrived back at

                                 15
her apartment the night of Fulton’s murder; Ellington’s admissions

that he was present during a shooting that night; Ellington’s

attempts to have the bullet holes and other damage to Durden’s car

repaired the next day; and incriminating statements Ellington made

during jailhouse phone calls after his arrest. From this evidence, a

reasonable jury was authorized to conclude that Ellington possessed

a firearm and was the person who shot and killed Fulton—i.e., that

he committed the relevant acts; that he did so with malice

aforethought—i.e., the requisite intent; and that he did so with

knowledge that Meshiah was present and heard the act. See OCGA

§§ 16-5-1 (a), (b); 16-15-70 (d) (2); 16-11-133 (b); Young v. State, 305

Ga. 92, 94 (823 SE2d 774) (2019); Cochran v. State, 305 Ga. 827, 830

(828 SE2d 338) (2019); Williams v. State, 300 Ga. 161, 163-164 (794

SE2d 127) (2016).

     Moreover,    to   the   extent    Ellington   relies   on   certain

inconsistencies across the various witnesses’ testimony about the

night of the crimes, the resolution of any such conflicts or

inconsistencies in the evidence is for the jury, and we will not

                                  16
reweigh that evidence on appeal. See Smith, 308 Ga. at 84; Ivey, 305

Ga. at 159. Although Ellington points to the absence of physical

evidence such as fingerprints, DNA, or ballistics evidence

specifically linking him to the crimes, and contends there was no

testimony that Ellington had a firearm or discharged a firearm at

Fulton, we have recognized that “[a]lthough the State is required to

prove its case with competent evidence, there is no requirement that

it prove its case with any particular sort of evidence,” Plez v. State,

300 Ga. 505, 506 (796 SE2d 704) (2017), such as DNA evidence or

fingerprints, Gittens v. State, 307 Ga. 841, 842 (838 SE2d 888)

(2020).

     Finally, Ellington contends that the State did not exclude every

other reasonable hypothesis except for his guilt. See OCGA § 24-14-

6. At trial, Ellington contended during his closing argument that

the State’s theory of the case was “absurd,” “ridiculous,” and “not

supported by the evidence whatsoever,” and suggested that a more

“logical explanation for what might have happened” was that

someone else shot Fulton, and Ellington panicked and sped away

                                  17
with Meshiah to get them out of harm’s way.          Now on appeal,

Ellington alludes to that theory without actually articulating it or

any other alternative hypothesis that he says the jury was

authorized to consider. However, even assuming that the evidence

of Ellington’s guilt was wholly circumstantial, the jury was not

required to find that Ellington’s theory was reasonable, see Clark,

309 Ga. at 477 (“[n]ot every hypothesis is reasonable”); Cochran, 305

Ga. at 829 (“the evidence does not have to exclude every conceivable

inference or hypothesis”) (citation and punctuation omitted), and

instead could have reasonably inferred from the evidence presented

at trial that the only reasonable hypothesis was that Ellington shot

and killed Fulton in the presence of Meshiah. See Poole v. State, 312

Ga. 515, 522-523 (863 SE2d 93) (2021); Howell v. State, 307 Ga. 865,

872 (838 SE2d 839) (2020).

     The evidence presented at trial and summarized in part above

was sufficient as a matter of constitutional due process for a rational

trier of fact to have found Ellington guilty beyond a reasonable doubt

of the crimes for which he was convicted, see Jackson, 443 U.S. at

                                  18
319, and for a rational trier of fact to find no reasonable hypothesis

other than Ellington’s guilt, see OCGA § 24-14-6.               Ellington’s

arguments therefore fail.

      3. Ellington contends that the trial court erred when it

prohibited him from cross-examining Durden more fully regarding

unrelated criminal charges that were pending against her at the

time she testified at his trial. Specifically, he contends that by

restricting Durden’s cross-examination, the trial court violated

Ellington’s right to confront witnesses who testify against him under

the Sixth and Fourteenth Amendments to the United States

Constitution and Article I, Section I, Paragraph XIV of the Georgia

Constitution. 6   For the reasons explained below, this enumeration

of error fails.

      During a sidebar conference at trial, the State raised concerns


      6  Despite citing the Georgia Constitution’s Confrontation Clause,
Ellington makes no argument that the Confrontation Clause contained in
Article I, Section I, Paragraph XIV of the Georgia Constitution should be
construed differently than the parallel provision contained in the Sixth
Amendment to the United States Constitution. Therefore, we decline to
consider in this case whether the relevant provision in the Georgia
Constitution should be construed differently than the federal provision. See,
e.g., State v. Holland, 308 Ga. 412, 413 n.3 (841 SE2d 723) (2020).
                                     19
that Ellington planned to impeach Durden by cross-examining her

about the facts of her then-pending aggravated assault case in

Fulton County. The State objected that such questioning would

constitute improper character evidence, but agreed that the type of

crime being charged and the fact that the case was pending could be

properly admitted into evidence. Ellington’s trial counsel explained

that he wanted to ask Durden: “[do] you understand that you are

charged with aggravated assault for pointing a handgun at the head

of [another person]?” as stated in the indictment for those charges.

He further noted he was “not trying to go past the face of the

indictment” and was “not looking to go into the underlying facts

behind the allegations.”

     The trial court ruled that Ellington was permitted to elicit on

cross-examination what crimes Durden was charged with, when she

was indicted, and whether the charges remained pending—but not

the underlying facts or circumstances of the charged offenses, which

were referenced in Durden’s indictment. Further, the court did not

permit questioning on the potential sentences for the charged

                                20
crimes. Ellington’s attorney did not object but responded: “Okay.

Thank you, Judge.”

     Ellington’s trial counsel asked Durden on cross-examination if

she had a pending case in Fulton County for aggravated assault and

reckless conduct, if she had been indicted for those charges, if her

pending case was brought by the same District Attorney’s office as

Ellington’s case, and if her pending case impacted her testimony in

Ellington’s case. Durden acknowledged the pending charges and

denied that her pending case affected her testimony.

     In denying Ellington’s motion for new trial on this

enumeration, the trial court found that he failed to object to the

court’s limitations on Durden’s cross-examination; that the trial

court did not abuse its discretion in imposing a reasonable

limitation; and that Ellington was still able to explore Durden’s

pending charges and her alleged motives on cross-examination.

     Because Ellington made no objection to the trial court’s ruling

regarding the scope and limits of his cross-examination of Durden,

we review that ruling only for plain error. See OCGA § 24-1-103 (d);

                                21
Anthony v. State, 303 Ga. 399, 407 (811 SE2d 399) (2018) (where

trial court ruled that Anthony’s co-defendant could not cross-

examine a witness about an alleged prior arrest and the co-

defendant “appeared to accept this ruling, and Anthony raised no

objection,” appellate review of Anthony’s claim that the trial court

improperly limited his co-defendant’s ability to cross-examine the

witness was reviewed “only for plain error”). See also McKinney v.

State, 307 Ga. 129, 133 (834 SE2d 741) (2019) (holding that review

of defendant’s argument on appeal based on the Confrontation

Clause was restricted to plain-error review because the defendant

did not object on that ground at trial). To establish plain error,

Ellington “must point to an error that was not affirmatively

waived,”7 and that “error must have been clear and not open to


     7  The State argues on appeal that Ellington’s response of “Okay. Thank
you, Judge,” after the trial court announced its ruling regarding the scope of
his cross-examination of Durden constituted an affirmative waiver of any
error. However, we need not decide whether Ellington’s response constituted
an affirmative waiver, because his claim fails in any event under plain-error
review. Compare Grullon v. State, 313 Ga. 40, 46 (867 SE2d 95) (2021)
(holding that defendant’s response of “no,” when asked by the trial court
whether he had any objection to jury charge, was not an affirmative waiver)
and Cheddersingh v. State, 290 Ga. 680, 684 (724 SE2d 366) (2012) (holding

                                     22
reasonable dispute, . . . must have affected his substantial rights,

and . . . must have seriously affected the fairness, integrity or public

reputation of judicial proceedings.”           McKinney, 307 Ga. at 134

(citation and punctuation omitted).

      “In all criminal prosecutions, the accused shall enjoy the right

. . . to be confronted with the witnesses against him,” U.S. Const.

Amend. VI, and moreover, “[e]very person charged with an offense

against the laws of this state . . . shall be confronted with the

witnesses testifying against such person,” Ga. Const. of 1983, Art. I,



that defendant did not intentionally relinquish and thus did not affirmatively
waive an alleged error on appeal where the trial court asked counsel, “Is the
verdict form acceptable to the defense?” and counsel responded, “I believe so.
Let me look at it one more time,” but never objected) with Lewis v. State, 312
Ga. 537, 541 (863 SE2d 65) (2021) (holding that defendant intentionally
relinquished and thus affirmatively waived alleged error in trial court’s failure
to give jury instruction on voluntary manslaughter where trial counsel
withdrew the voluntary manslaughter charge she initially requested and then
affirmatively opposed the instruction at the charge conference) and Adams v.
State, 306 Ga. 1, 3 (829 SE2d 126) (2019) (holding that defendant affirmatively
waived an alleged error on appeal regarding the admissibility of a certain
exhibit into evidence where, when asked by the trial court for his thoughts in
response to the State’s argument that the exhibit was admissible, trial counsel
said “Judge, we don’t object. I think it is proper to come in”) and Zakas v.
Jackson, 352 Ga. App. 597, 599-600 (835 SE2d 371) (2019) (holding that
counsel affirmatively waived plain-error review of whether witness’s testimony
was improperly limited where counsel told the court after its ruling that he
was “okay with that” and “elect[ed] to rephrase his question” to a witness “to
comply with the court’s prior ruling”).
                                       23
Sec. I, Par. XIV.   We have recognized that “[t]he Confrontation

Clause of the Sixth Amendment to the United States Constitution

guarantees to the defendant the right to inquire about a witness’s

pending criminal charges in an effort to show that the witness has

possible biases, prejudices, or ulterior motives that may influence

[her] testimony.” Carston v. State, 310 Ga. 797, 800 (854 SE2d 684)

(2021) (citations and punctuation omitted). But we have also said

that the Sixth Amendment’s Confrontation Clause “does not

guarantee cross-examination that is effective in whatever way, and

to whatever extent, the defense might wish.”           Id.   As such,

“limitations on cross-examination are generally reasonable so long

as the court does not cut off all inquiry on a subject that the defense

is entitled to cross-examine on.”      Id. (citation and punctuation

omitted). See also Nicely v. State, 291 Ga. 788, 796 (733 SE2d 715)

(2012) (“[T]he right of cross-examination is not an absolute right

that mandates unlimited questioning by the defense.” (citation and

punctuation omitted)).

     Here, Ellington has not demonstrated that the trial court

                                  24
erred—let alone clearly erred—in imposing the limitations it placed

on Ellington’s cross-examination of Durden. The record shows that

the trial court allowed Ellington to cross-examine Durden about her

pending criminal charges because of their potential effect on her

motive or bias in testifying, while also recognizing that a defendant

who seeks to impeach a witness by asking about the witness’s prior

crimes generally is not entitled to ask about the specific facts

underlying those crimes. See Smith v. State, 300 Ga. 538, 542 (796

SE2d 666) (2017) (trial court’s limitation on cross-examination about

pending charges was appropriate where defendant was still

“permitted to cross-examine [witness] concerning his potential

motive or bias” related to those charges); Watkins v. State, 276 Ga.

578, 580-582 (581 SE2d 23) (2003) (trial court did not impermissibly

restrict defendant’s cross-examination of witness by ruling that

defendant could question witness “about [pending] charges in order

to address any bias the witness might have as a result of the pending

charges,” but “could not ask [witness] about the specific nature of

the charges”); Brown v. State, 276 Ga. 192, 193-194 (576 SE2d 870)

                                 25
(2003) (recognizing that “the Confrontation Clause gives a

defendant the right to cross-examine a witness regarding [ ] pending

charges so as to expose any bias or motive the witness may have for

testifying for the State,” but refusing to adopt a rule “that would

permit a defendant to cross-examine a witness about the specific

underlying facts of pending criminal charges”). The trial court’s

ruling also follows our precedent that “where a witness has not

obtained a concrete plea deal from the State in exchange for [her]

testimony, the accused may not bring out the potential penalties

faced by the witness.”       Smith, 300 Ga. at 542 (citation and

punctuation omitted). And to the extent that Ellington’s appellate

argument is based on his contention that Smith should be overruled,

“plain error cannot be based on an extension of existing precedent,

much less on the overruling of existing precedent.” Wilson v. State,

312 Ga. 174, 181 (860 SE2d 485) (2021) (citing Dunbar v. State, 309

Ga. 252, 258 (845 SE2d 607) (2020)). Under the circumstances of

this case, Ellington has failed to establish that the trial court plainly

erred when it allowed Ellington to cross-examine Durden about

                                   26
what criminal charges she had pending against her and about her

potential motive or bias in relation to them, but prohibited Ellington

from eliciting testimony about the specific facts underlying those

charges or about the potential sentences they carried. See, e.g.,

Smith, 300 Ga. at 541-542; Watkins, 276 Ga. at 580-582; Brown, 276

Ga. at 193-194. Ellington’s claim therefore fails.

     4. Even though Ellington does not raise any merger issues on

appeal, our review of the record shows that his conviction for

possession of a firearm during the commission of a felony (Count 8)

should have merged for sentencing purposes into the conviction for

possession of a firearm by a convicted felon during the commission

of a felony (Count 10). See Marshall v. State, 309 Ga. 698, 701 (848

SE2d 389) (2020); see also Dixon v. State, 302 Ga. 691, 697-698 (808

SE2d 696) (2017) (explaining that although this Court will only

exercise its discretion to correct unraised merger errors that benefit

criminal defendants in “exceptional cases,” this Court’s general

practice is to exercise its discretion to sua sponte correct merger

errors that harm a defendant).        And because the trial court

                                 27
purported to impose a sentence on Count 8 that would run

consecutive to his malice murder sentence and would be followed by

another consecutive sentence on Count 10, we vacate Ellington’s

conviction on Count 8 and remand the case to the trial court for

resentencing. See Edwards v. State, 301 Ga. 822, 823 n.1, 829 (804

SE2d 404) (2017).

    Judgment affirmed in part and vacated in part, and case
remanded for resentencing. All the Justices concur.




                               28